Citation Nr: 0113591	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-21 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for chronic low back 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from November 1968 to November 
1970.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Boston, Massachusetts, which denied an increased rating for 
the veteran's service connected chronic low back strain.


REMAND

In response to his claim for an increased evaluation for his 
low back strain, the veteran was provided a VA examination in 
December 1999.  The report of this examination does not 
contain an adequate assessment of the functional impairment 
of the veteran's low back, particularly with respect to 
functional impairment due to pain, during flare-ups and on 
repeated use.  Therefore, the examination report is not 
adequate for rating purposes.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995).

The Board further notes that mild degenerative changes of the 
lumbar spine were found on an X-ray study performed in 
connection with the VA examination.  The examiner failed to 
address whether the degenerative changes are etiologically to 
the service-connected low back strain.  Therefore, further 
development to determine the etiology of the degenerative 
changes is warranted.

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain from the veteran 
the names and addresses of all VA and non-VA 
medical care providers who may possess 
additional records pertinent to his claim.  
After securing any necessary release(s) from 
the veteran, the RO should attempt to obtain 
copies of all identified records not 
currently associated with the claims folder.

2.  If the RO is unsuccessful in obtaining 
any records identified by the veteran, it 
should so inform the veteran and his 
representative, and request them to provide 
a copy of such records.

3.  The RO should then schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the veteran's 
service-connected low back disorder.  The 
veteran should be properly notified of the 
date, time, and place of the examination in 
writing.  The claims folder, to include a 
copy of this Remand, must be made available 
to and reviewed by the examiner.  Such tests 
as the examiner deems necessary should be 
performed.

The examiner should describe all 
symptomatology due to the 
veteran's service-connected low 
back disability.  

In reporting the results of range 
of motion testing, the examiner 
should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the 
extent possible, the examiner 
should assess the extent of any 
pain.  Tests of joint movement 
against varying resistance should 
be performed.  The examiner 
should also describe the extent 
of any incoordination, weakened 
movement and excess fatigability 
on use.  The examiner should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups 
(if the veteran describes flare-
ups), and, to the extent 
possible, provide an assessment 
of the functional impairment on 
repeated use or during flare-ups.

The examiner should also provide 
an opinion as to whether it is at 
least as likely as not that the 
degenerative changes of the 
veteran's lumbosacral spine are 
etiologically related to service 
or were cause or worsened by the 
service-connected low back 
strain.  To the extent possible 
the examiner should distinguish 
any symptoms and functional 
impairment due to non service-
connected disability from that 
due to service-connected 
disability. 

The examiner should also provide 
an opinion concerning the impact 
of the veteran's service-
connected low back disability on 
his ability to work.  

The rationale for all opinions 
expressed should also be 
provided.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  Then, the RO should undertake any 
further action it determines is required to 
comply with the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

6.  Then, the RO should adjudicate the issue 
of service connection for degenerative 
changes of the lumbosacral spine and 
readjudicate the issue on appeal.  In 
evaluating the 
veteran's service-connected low back 
disorder, the RO should consider all 
applicable diagnostic codes and the 
provisions of DeLuca v. Brown, 8 Vet.App. 
202 (1995), 38 C.F.R. §§ 4.40 and 4.45.  It 
should also consider whether the case should 
be forwarded to the Director of the 
Compensation and Pension Service for extra-
schedular consideration.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction or if a timely notice 
of disagreement is received with respect to 
any other matter, the veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond.  The SSOC should include citation 
to all relevant regulatory provisions.  If a 
new issue is addressed in the SSOC, the 
veteran should be informed of the 
requirements to perfect an appeal with 
respect to that issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  By this remand the Board intimates no 
opinion, either factual or legal, as to any ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




